DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed October 30, 2021.  Claims 1-9 are pending in this case.  Claims 1-2 and 5-9 are currently amended.
Response to Arguments
Applicant's arguments filed October 30, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-9, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The additional element(s) of using servers to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying transactions. Taking the claim elements separately, the nontransitory computer-readable medium, payment device and service provider perform the steps or functions of initiating an acquisition process, determining whether the process requires verification of the merchant server, and verifying the merchant server. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of keeping records of transactions.
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests that the use rules include a list of authenticating information for a plurality of merchant servers of the data communication system, wherein the list of authenticating 
Examiner respectfully disagrees.
Choi teaches use rules in the context of a secure custody protocol. (par 37, 52, 66, 44, 38, 47, 72-73)
Lingham discloses a list of authenticating information for a plurality of merchant servers of the data communication system, wherein the list of authenticating information includes an authorized merchant server public key of a public-private key pair of the merchant server. (par 63-74, 47-48, 66)
It would be obvious to one of ordinary skill in the art to combine Choi with Lingham in order to obtain greater transaction security through the verification of multiple data fields.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a computer-readable memory. Therefore, the claims fall within the four statutory categories of invention.
The claims recite verifying a transaction.
Specifically, the claim recites initiating an acquisition process, determining whether the process requires verification of the merchant, and verifying the merchant, which is an abstract idea. The claims recite a commercial transaction which is grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the merchant server and marketplace server merely implement the abstract idea. The use of a merchant and marketplace servers as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using servers to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying transactions. As discussed above, taking the claim elements separately, the payment device and service provider perform the steps or functions of initiating an acquisition process, determining whether the process requires verification of the merchant server, and verifying the merchant server. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of keeping records of transactions.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims, 2-9 further describe the abstract idea of verifying transactions. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pelegero (US 2010/0145860) in view of Walker et al (US 2016/0125492) and further in view of Choi et al (US 2014/0207557), Wolff (us 2006/0117182), and Lingham et al (US 2016/0267472).
Regarding claim 1 –
Pelegero discloses determining that the acquisition process requires verification of the merchant server; (par 64-65)
in response to the determining the acquisition process requires verification of the merchant server (par 64-65);
obtaining a verification signature of the merchant server (par 64-65);
authenticating the verification signature of the merchant server. (par 64-65)
Pelegero does not specifically teach first memory section storing instructions implemented by a computing device of a data communication system, the second memory section storing instructions implemented by at least one of the merchant server or by a marketplace server of the data communication system”, a third memory section storing instructions implemented by the merchant server, and a fourth memory section storing instructions implemented by the marketplace server.
Walker teaches at least first memory section including instructions implemented by a computing device of a data communication system (par 14-144, 359, 523), the second memory section storing instructions implemented by at least one of the merchant server or by a marketplace server of the data communication system (par 140-144, 165-168, 585, 353, 578), a third memory section storing 
Pelegero does not specifically teach determining whether that the acquisition process requires verification of the merchant server based on a type of the exchange item.
However, Pelegero does teach determining whether that the acquisition process requires verification of the merchant server. (par 64-65)
Walker teaches that the said determination is based on a type of the exchange item. (par 21-28 “retailer receives redemption information from a buyer, such as a pseudo payment identifier redemption code. The retailer also receives verification information from a purchasing system, the verification information enabling the retailer to authorize the buyer to take possession of a product.”)
It would be obvious to one of ordinary skill in the art to combine Pelegero with the multiple memories of Walker in order to obtain greater transaction security by not storing all information in the same place, on the one hand and by verifying both the merchant and the product being acquired.
Pelegero does not specifically disclose initiating an acquisition process with a merchant server of the data communication system to acquire an item using an exchange item, wherein the exchange item has an exchange item data file that includes a quantifiable value and a serial number, wherein the exchange item is associated with use rules, wherein the use rules include a list of authenticating information for a plurality of merchant servers of the data communication system, wherein the list of authenticating information includes an authorized merchant server public key of a public-private key pair of the merchant server, and wherein the computing device has secure custody of the exchange item data file in accordance with a secure custody protocol. 
Choi discloses an acquisition process with a merchant server of the data communication system to acquire an item using an exchange item, wherein the exchange item has an exchange item data file 
Pelegero does not specifically disclose obtaining the use rules associated with the exchange item.
Choi discloses obtaining the use rules associated with the exchange item. (par 72-73, 47-48, 66) 
Pelegero does not specifically teach in response to the verification signature of the merchant server being  authenticated, facilitating exchange of the secure custody of the exchange item data file between the computing device and the merchant server in accordance with the secure custody protocol to finalize the acquisition process and the use rules. 
However, Pelegero does teach in response to the verification signature of the merchant server being  authenticated, facilitating exchange of the secure custody of the exchange item data file between the computing device and the merchant server in accordance with the secure custody protocol to finalize the acquisition process. (par 64-65)
Choi teaches use rules in the context of a secure custody protocol. (par 37, 52, 66, 44, 38, 47, 72-73)
It would be obvious to one of ordinary skill in the art to combine Pelegero and Walker with Choi in order to obtain greater transaction security through the verification of multiple data fields.
Pelegero does not specifically disclose comparing the verification signature with the comparative verification signature; when the verification signature matches the comparative verification signature, authenticating the verification signature of the merchant server.
Wolff discloses comparing the verification signature with the comparative verification signature (par 16-21, 57); 

Pelegero does not specifically disclose generating a verification signature of the merchant server utilizing a private key associated with the merchant server; generating a comparative verification signature for the merchant server based on the authorized merchant server public key.
Wolff discloses generating a verification signature of the merchant server utilizing a private key associated with the merchant server; (par 16-21, 57)
generating a comparative verification signature for the merchant server based on the authorized merchant server public key. (par 16-21, 57)
It would be obvious to one of ordinary skill in the art to combine Pelegero, Walker and Choi with Wolff in order to obtain greater transaction security through the verification of signatures.

Pelegero does not specifically disclose the list of authenticating information includes an authorized merchant server public key of a public-private key pair of the merchant server, and wherein the computing device has secure custody of the exchange item data file in accordance with a secure custody protocol.
Lingham discloses the list of authenticating information includes an authorized merchant server public key of a public-private key pair of the merchant server, and wherein the computing device has secure custody of the exchange item data file in accordance with a secure custody protocol. (par 63-74, 47-48, 66)
It would be obvious to one of ordinary skill in the art to combine Pelegero, Walker, Choi, and Wolff with Lingham in order to obtain greater transaction security through the use of multiple keys.
Regarding claim 2 -
Choi teaches that the initiating the acquisition process comprises:

sending notice of the request and the identity of the exchange item to the marketplace server (par 47-48, 66).
Regarding claim 3 -
Walker teaches that the secure custody protocol is utilizing a transaction block chain, and wherein a secure transaction block of the transaction blockchain indicates an entity that has the secure custody of the exchange item. (par 22-29)
Regarding claim 4 –
Pelegero discloses determine whether the acquisition process requires verification by interpreting the notice to determine that the acquisition process requires verification. (par 64-65)
Regarding claim 5 -
Choi teaches sending a request to acquire the item and identity of the exchange item to the merchant server to initiate the acquisition process; (par 47-48, 66)
determining that the acquisition process requires verification; (par 47-48, 66) and
sending the verification signature and a notice of the request and of the identity of the exchange item to the marketplace server. (par 47-48, 66)
Regarding claim 6 -
Choi teaches generatating the verification signature by:
obtaining from the use rules the list of authenticating information for a plurality of merchant servers of the data communication system; (par 72-73)
determining whether the merchant server is one of the plurality of merchant servers; (par 72-73, 47-48, 66)

Regarding claim 7 -
Lingham teaches that the list of authenticating information further  comprises one or more of:
a public key of an individual public-private key pair of the merchant server, wherein the verification signature is created using a private key of the individual public-private key pair and the comparative verification signature is created using the public key of the individual public-private key pair; (par 72-73, 47-48, 66)
a public key of a shared public-private key pair, wherein the shared public-private key pair is shared by a group of merchant servers that includes the merchant server, wherein the verification signature is created using a private key of the shared public-private key pair and the comparative verification signature is created using the public key of the shared public-private key pair; (par 63-74) and
a security identifier assigned to the merchant server, wherein the merchant server has a local copy of the security identifier and the marketplace server has a centralized copy of the security identifier, wherein the verification signature is created using the local copy of the security identifier, and wherein the comparative verification signature is created using the local copy of the security identifier. (par 63-74)
Regarding claim 8 -
Choi teaches facilitating the exchange of the secure custody of the exchange item data file by:
enabling exchange of the secure custody of the exchange item data file from the computing device to the merchant server in accordance with the secure custody protocol; (par 72-73, 47-48, 66)

when the acquisition process has been executed, returning the secure custody of the updated exchange item data file to the computing device. (par 72-73, 47-48, 66)
Regarding claim 9 -
Choi teaches creating a plurality of exchange items that includes the exchange item; (par 35-40)
generating the use rules to include a list of authenticating information for a plurality of merchant servers of the data communication system; (par 4-5, 47-50)
providing the use rules to the marketplace server; (par 4-5, 47-50) and 
providing the list of authenticating information of the merchant server to the merchant server. (par 4-5, 47-50)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685